DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species reading on Claims 1, 2, 4, 5, 11-14, 16-18, 21, and 41 in the reply filed on 7 March 2022 is acknowledged.  Claims 42-65 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 13, 14, 16-18, 21, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2014/0027339, cited in prior Office action; hereafter Deshpande ‘339) in view of Deshpande et al. (US 2013/0231422; hereafter Deshpande ‘422).  
Regarding Claims 1, 2, 4, 13, 14, 16-18, and 41, Deshpande ‘339 teaches oxygen scavenging compositions comprising a base polymer, at least one compound of 
Deshpande ‘339 teaches away from the use of compatibilizers, indicating that this approach to reducing haze in PET packaging adds cost.  The use of a compatibilizer would also require evaluation of its suitability for contact with food (p. 1, [0006]).  One of ordinary skill in the art would therefore find no motivation to include a compatibilizer in Deshpande ‘339’s composition.
Deshpande ‘339’s compositions are used to form various food packaging articles (p. 7, [0076]).  Deshpande ‘339 teaches that other additives known in the art may be included in conventional amounts, (p. 9, [0092]), but does not teach at least one polydiene compound as claimed.
In the same field of endeavor, Deshpande ‘422 teaches compositions comprising a base polymer (a), and 0.1-10 wt% of an oxygen scavenger (b) (p. 6, [0118]-[0121]).  The composition is used to form various food and beverage packaging articles (p. 12, [0242]-[0244]).  The base polymer (a) may be a polyester such as PET (p. 6, [0125]).  
The oxygen scavenger is a compound of Formula I or II (p. 7, [0133]-[0134]).  These formulas are identical to Formula I and II of Deshpande ‘339.  Alternatively , the oxygen scavenger can be a conventionally known polybutadiene oxygen scavenger (p. 9, [0148]).  The conventional polybutadiene oxygen scavengers are not described as being functionalized or as containing any reactive groups. Therefore, the conventional 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine according to Formula I and/or II of Deshpande ‘339 with the unfunctionalized polybutadiene of Deshpande ‘422, as the two are recognized by the prior art as being suitable for use as oxygen scavenging materials in PET-based food and beverage containers.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Modification of Deshpande ‘339 in view of Deshpande ‘422 results in a composition comprising (a) a base polymer such as PET; (b) a compound of formula I or II; (c) 10-400 ppm of at least one transition metal in a positive oxidation state; and (d) 0.1-10 wt% of unfunctionalized polybutadiene, and which does not include a compatibilizer.  This reads on the composition of Claims 1, 2, 13, 14, and 16-18.
Regarding Claim 21, Deshpande ‘339 teaches a wall of a package comprising at least one layer comprising the composition described above (p. 3, [0034]).

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande ‘339 in view of Deshpande ‘422 as applied to Claim 1 above, further in view of Akkapeddi et al. (US 6,610,234; cited in prior Office action).
Regarding Claims 5, 11, and 12, Deshpande ‘339 and Deshpande ‘422 remain as applied to Claim 1 above.  Deshpande ‘422 teaches toward the use of an unfunctionalized polybutadiene as an oxygen scavenging material as indicated above.  
In the same field of endeavor, Akkapeddi teaches oxygen scavenging polyamide compositions (Abstract) which include an oxidizable polydiene (col. 7, lines 1-5).  The composition is used in food and beverage packaging applications (col. 1, lines 11-21).  Suitable oxidizable polydienes are made up of 1,2- and/or 1,4-butadiene (col. 7, lines 32-33), have a molecular weight of 500-8,000 (col. 7, lines 46-49), and have a particle size in the range of from about 10 nm to about 1000 nm (col. 7, lines 53-57).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form an unfunctionalized polybutadiene oxygen scavenging material according to Deshpande ‘422 having the monomeric makeup, molecular weight, and particle size suggested by Akkapeddi.  Akkapeddi demonstrates these features as being suitable for similar compositions.  This represents the use of suitable monomers and physical characteristics for similar oxygen scavenging materials in similar packaging applications.   
Akkapeddi’s monomeric makeup, molecular weight, and particle size range as guidelines for the unfunctionalized polybutadiene oxygen scavenger of Deshpande ‘422.  These characteristics are shown to be suitable for similar oxygen scavenging materials used in similar applications, and the use of materials having similar characteristics in the composition resulting from modification of Deshpande ‘339 in view of Deshpande ‘422 would carry with it a reasonable expectation of success and predictability based on these similarities.  "The combination of familiar elements according to known methods is KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).

Response to Arguments

Applicant’s arguments with respect to Claims 1, 2, 4, 5, 11-14, 16-18, 21, and 41 in the response dated 19 April 2021 have been considered but are not persuasive in view of the new grounds of rejection presented above.
The Applicant’s arguments are based on the assertion that neither Deshpande ‘339 nor Haberkorn (US 2016/0311949) teach or suggest selection of an unfunctionalized polydiene.  The Haberkorn reference is not cited in the new grounds of rejection, and the claimed unfunctionalized polydiene is taught by the newly cited reference of Deshpande ‘422.
The Applicant argues that the only motivation for selecting an unfunctionalized polydiene is found in the specification, and that arriving at this feature of the claimed invention would require the use of impermissible hindsight.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues that one of ordinary skill in the art would have no reasonable expectation of success when selecting an unfunctionalized polydiene.
Deshpande ‘422 suggests the use of unfunctionalized polydienes as oxygen scavenging materials in applications similar to Deshpande ‘339.  The use of this product in combination with the same base polymer for use in the same applications creates a reasonable expectation of success.
The Applicant presented no specific arguments with respect to the Akkapeddi reference, and concluded that the reference was insufficient to overcome alleged deficiencies in the combination of Deshpande ‘339 and Haberkorn.
This argument is moot in view of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/
Primary Examiner, Art Unit 1762